NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                   Submitted September 19, 2012
                                    Decided September 20, 2012

                                                Before

                             FRANK H. EASTERBROOK, Chief Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge                                 

                             DAVID F. HAMILTON, Circuit Judge

          
No. 12‐2204

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff‐Appellee,                               Court for the Western District of Wisconsin.

        v.                                             No. 11‐CR‐119‐BBC‐01

TIMOTHY WASHINGTON,                                    Barbara B. Crabb,
     Defendant‐Appellant.                              Judge.

                                              O R D E R

        While serving a 360‐month sentence on crack distribution charges, federal inmate
Timothy Washington stabbed a fellow inmate 16 times with a metal shank. Washington
pleaded guilty pursuant to a plea agreement to assault with a dangerous weapon and intent
to do bodily harm, 18 U.S.C. § 113(a)(3). The district court sentenced him to 33 months’
imprisonment—the bottom of his guidelines range. Washington filed a notice of appeal, but
his counsel has concluded that the appeal is frivolous and moves to withdraw. See Anders v.
California, 386 U.S. 738, 744 (1967). Washington has not accepted our invitation to respond to
counsel’s motion. See CIR. R. 51(b). We confine our review to those issues identified in
counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir.
2002).
No. 12‐2204                                                                               Page 2

       Counsel first notes that Washington does not want to challenge his guilty plea and
thus properly refrains from discussing whether the plea was knowing and voluntary. See
United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

       Counsel next considers whether it would be frivolous for Washington to challenge
his 33‐month sentence. Counsel correctly notes that the term is neither based on an incorrect
calculation of the sentencing guidelines nor in excess of the ten‐year statutory maximum, see
18 U.S.C. § 113(a)(3). As counsel recognizes, we would presume that Washington’s
within‐guidelines sentence is reasonable, see Rita v. United States, 551 U.S. 338, 350–51 (2007);
United States v. Pape, 601 F.3d 743, 746 (7th Cir. 2010), and counsel cannot identify any
reason to disturb that presumption. The district court adequately discussed the relevant
sentencing factors under 18 U.S.C. § 3553(a), noting the severity of the injuries of
Washington’s victim and the threat that the assault posed to the safety of the prison
generally, see 18 U.S.C. § 3553(a)(1). In fact, the district court considered Washington’s
criminal history “clearly undercredited” by his criminal history score but nevertheless
declined to increase his sentence in light of the lengthy prison term remaining for his
original offense.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.